Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered December 1, 2014 in a proceeding pursuant to RPAPL article 7. The order, among other things, denied the motion of respondent Buffalo Develop*1623ment Corporation to dismiss the petition, and granted the petition in part.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on February 4 and 5, 2016, and filed in the Erie County Clerk’s Office on February 8, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present—Whalen, P.J., Smith, Carni, Nemoyer and Curran, JJ.